DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub No. 2016/0306594 A1) in view of NIMMAGADDA (US PGPub No. 2017/0269858).

Consider Claim 1, 
Kim teaches a method of operating a storage device, the method comprising:
receiving, at the storage device, a meta information transfer command based on a data read request, wherein the meta information transfer command is received from a host device (Kim, e.g., Fig 8(S110); ¶0093+, the host transmits a prepare-read command to the device.);
receiving, at the storage device, a data read command corresponding to the data read request and the meta information transfer command, wherein the data read command is received from the host device (Kim, e.g., Fig 8(S140); ¶0099+, the host transmits a data read-out command to the device.);
receiving, at the storage device, a plurality of meta data corresponding to the data read request and the meta information transfer command, wherein the plurality of meta data is received from the host device (Kim, e.g., ¶0012, prepare-read command may include an address and size (i.e., metadata).); and
performing a data read operation, at the storage device, based on the data read command and the plurality of meta data (Kim, e.g., Fig 8(S150); ¶0099, transfer data to the host (i.e., a data read operation is performed).).
KIM fails to describe wherein the meta information transfer command and the data read command are generated in one pair based on the one data read request.  

Consider Claim 2, 
The system of Kim and NIMMAGADDA, as combined, further teaches wherein:
the meta information transfer command includes a meta information transfer identification (Kim, e.g., ¶0076, command type, address, and size may be included in a command issued by the host.  The meta information transfer ID may be considered either the address or the address and size of a prepare-read command.), and
the data read command includes a read ID corresponding to the meta information transfer ID (Kim, e.g., ¶0076, command type, address, and size may be included in a command issued by the host.  The read ID may be considered either the address or the address and size of a read-out command; ¶0107, RO command may correspond to the PR command one on one.). 

Claim 4, 
The system of Kim and NIMMAGADDA, as combined, further teaches wherein the plurality of meta data includes information associated with a plurality of physical addresses for performing the data read operation (Kim, e.g., ¶0076, command type, address, and size may be included in a command issued by the host. Address and size information are considered to be associated with a plurality of physical addresses.).

Consider Claim 6, 
The system of Kim and NIMMAGADDA, as combined, further teaches wherein performing the data read operation comprises: obtaining a plurality of physical addresses based on the plurality of meta data; reading target data based on the plurality of physical addresses; and outputting the target data (Kim, e.g., ¶0097, reading data from flash memory requires these steps as memory cannot be accessed without knowing a physical location.).

Consider Claim 10, 
The system of Kim and NIMMAGADDA, as combined, further teaches wherein the data read request is a large-scale read request in which a large amount of data greater than a predetermined size are read at one time (Kim, e.g., ¶0076, command information may include a command type, an address, and a data size; ¶0077, size may be based upon units of a predetermined size.).

Consider Claim 11, 


Consider Claim 13, 
Kim teaches a storage device, comprising:
a plurality of nonvolatile memories configured to store a plurality of data (Kim, e.g., Fig 3, shows a plurality of NVM.); and 
a storage controller configured to control an operation of the plurality of nonvolatile memories (Kim, e.g., Fig 3, device controller.),
wherein the storage controller is configured to receive a meta information transfer command based on one data read request (Kim, e.g., Fig 8(S110); ¶0093+, the host transmits a prepare-read command to the device.), to receive a data read command corresponding to the one data read request and the meta information transfer command (Kim, e.g., Fig 8(S140); ¶0099+, the host transmits a data read-out command to the device.), to receive a plurality of meta data corresponding to the one data read request and the meta information transfer command (Kim, e.g., ¶0012, prepare-read command may include an address and size (i.e., metadata).), and to perform a data read operation based on the data read command and the plurality of meta data (Kim, e.g., Fig 8(S150); ¶0099, transfer data to the host (i.e., a data read operation is performed).), wherein the meta information transfer command, the data read command, and the plurality of meta data are received from a host device (Kim, e.g., Fig 8, host sends commands.).


Consider Claim 16, 
The system of Kim and NIMMAGADDA, as combined, further teaches wherein the storage device is a universal flash storage (Kim, e.g., Fig 3(370), flash memory.).

Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub No. 2016/0306594 A1) in view of NIMMAGADDA (US PGPub No. 2017/0269858 A1), further in view of COHEN et al. (US PGPub No. 2013/0297894 A1).

Consider Claim 3, 
st and 2nd read commands (i.e., pre-read and read) may be the same (or different).). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kim and NIMMAGADDA, as combined, with at least the relied upon elements of Cohen because it reduces data access latency (Cohen, e.g., ¶0069).

Consider Claim 5, 
The system of Kim and NIMMAGADDA, as combined, teaches the method of claim 4, above, and additionally discloses accessing the physical NVM in response to a host supplied address, but fails to expressly describe wherein the plurality of meta data includes logical-to-physical mapping information indicating a correspondence relationship between a plurality of logical addresses and the plurality of physical addresses.  Cohen et al. is directed towards systems and methods for introducing a non-standard command set between a host and a device and is considered analogous prior art.  Cohen et al. does disclose wherein the plurality of meta data includes logical-to-physical mapping information indicating a correspondence relationship between a plurality of logical addresses and the plurality of physical addresses (Cohen, e.g., 

Consider Claim 12, 
The system of Kim and NIMMAGADDA, as combined, teaches the method of claim 1, above, but fails to expressly teach wherein the plurality of meta data are transmitted through a direct memory access (DMA) interface.  Cohen et al. is directed towards systems and methods for introducing a non-standard command set between a host and a device and is considered analogous prior art.  Cohen et al. does disclose wherein a plurality of meta data are transmitted through a direct memory access (DMA) interface (Cohen, e.g., Fig 1A;¶1097, DMA (133) is used to control movement of data to and/or from buffer.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kim and NIMMAGADDA, as combined, with at least the relied upon elements of Cohen because DMA is notoriously well-known in the art and has the substantial benefit of offloading some memory processes from the CPU.







Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub No. 2016/0306594 A1) in view of COHEN et al. (US PGPub No. .

Consider Claim 17, 
Kim teaches a method of operating a storage system comprising a host device and a storage device, the method comprising:
transmitting a meta information transfer command from the host device to the storage device based on a data read request (Kim, e.g., Fig 8(S110); ¶0093+, the host transmits a prepare-read command to the device.);
transmitting a data read command corresponding to the data read request and the meta information transfer command from the host device to the storage device (Kim, e.g., Fig 8(S140); ¶0099+, the host transmits a data read-out command to the device.):
transmitting first meta data corresponding to the data read request and the meta information transfer command from the host device to the storage device, wherein the first meta data is a part of the plurality of meta data (Kim, e.g., ¶0012, prepare-read command may include an address and size (i.e., metadata).); and
performing a data read operation on the storage device based on the data read command and the first meta data (Kim, e.g., Fig 8(S150); ¶0099, transfer data to the host (i.e., a data read operation is performed).).
Kim fails to expressly describe transmitting a plurality of meta data stored in the storage device to the host device, storing the plurality of meta data in a host memory included in the host device, or wherein the meta information transfer command and the data read command are generated in one pair based on the one data read request.  .  
The combination of KIM and COHEN fails to describe wherein the meta information transfer command and the data read command are generated in one pair based on the one data read request.  NIMMAGADDA describes systems and methods for managing access to a non-volatile memory device and are considered analogous prior art.  NIMMAGADDA does describe wherein the meta information transfer command and the data read command are generated in one pair based on the one data read request (NIMMAGADDA, e.g., Fig 3(302-304);Fig 4;¶00267, fetch and process host commands and identify the LBs and MDs that match, then fetch the MD-LB data pairs.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of KIM and COHEN, as combined, such that plural required commands are generated in pairs responsive to a read request as disclosed by NIMMAGADDA because it reduces the time required for overall data transfer.  

Consider Claim 18, 
The system of Kim, Cohen, and NIMMAGADDA, as combined, further teaches wherein, when at least one of the plurality of meta data is changed, the changed meta data is transmitted to the host device and the plurality of meta data stored in the host memory is updated based on the changed meta data (Cohen, e.g., Fig 13A(1312); ¶1185, communicate updated map (i.e., metadata) information to the host.).

Consider Claim 19, 
The system of Kim, Cohen, and NIMMAGADDA, as combined, further teaches wherein: the host memory includes a volatile memory (Kim, e.g., Fig 3(340);¶0098, memory; ¶0084, memory (340) may be volatile.), but fails to expressly describe wherein a capacity of the host memory is greater than a capacity of a buffer memory included in the storage device.  However, the examiner takes official notice of the fact that buffer memories of a storage device are commonly and traditionally smaller than the memory space of a host.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kim and Cohen, as combined, such that the host memory is larger than the buffer space of the storage device because it is a common and traditional association and includes the immediate benefit of being able to store the contents of an entire buffer in a host memory.

Consider Claim 20, 
.


Claims 7-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub No. 2016/0306594 A1) in view of NIMMAGADDA (US PGPub No. 2017/0269858 A1), further in view of CHO et al. (US PGPub No. 2017/0153826 A1).

Consider Claim 7, 
The system of Kim and NIMMAGADDA, as combined, teaches the method of claim 6, above, but fails to expressly describe wherein, when a time difference between a first time point at which the meta information transfer command is received and a second time point at which the data read command is received is shorter than a first reference time and when reception of the plurality of meta data is not completed, a wait time is implemented in which the target data is read based on the plurality of meta data after the reception of the plurality of meta data is completed.  Cho et al. is directed towards systems and methods of reading from a non-volatile memory and is considered 

Consider Claim 8, 
The system of Kim and NIMMAGADDA, as combined, teaches the method of claim 6, above, but fails to expressly describe wherein, when a time difference between a first time point at which the meta information transfer command is received and a second time point at which the data read command is received is longer than a second reference time and when reception of the plurality of meta data is completed, the target data is pre-read based on the plurality of meta data before the data read command is received, and the target data is output immediately after the second time point at which the data read command is received (Cho, e.g., ¶0144+, read submitted after receipt of ready signal may occur immediately.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to 

Consider Claim 9, 
The combined system of Kim, NIMMAGADDA, and Cho further teaches wherein at least one operation other than the data read operation is performed between the first time point and the second time point (Kim, e.g., Fig 10, illustrates second pre-read(959) and cancel(960) instructions being performed between a first pre-read(957) and the associated read-out command(962).).

Consider Claim 14, 
The system of Kim and NIMMAGADDA, as combined, teaches the storage device of claim 13, above, and further discloses a buffer memory configured to temporarily store target data that is pre-read based on the plurality of meta data before the data read command is received (Kim, e.g., ¶0013, store data from NVM in buffer responsive to a pre-read command.).  Kim fails to expressly describe wherein, when a time difference between a first time point at which the meta information transfer command is received and a second time point at which the data read command is received is longer than a reference time and when reception of the plurality of meta data is complete. Cho et al. is directed towards systems and methods of reading from a non-volatile memory and is considered analogous prior art.  Cho does teach storing data in a buffer memory when a time difference between a first time point at which the meta information transfer 

Consider Claim 15, 
The combined system of Kim, NIMMAGADDA, and Cho further teaches wherein the buffer memory includes a volatile memory (Kim, e.g., Fig 3(340);¶0098, memory (340) may be used as the data buffer; ¶0084, memory (340) may be volatile.),


Response to Arguments

Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.
[A] Re: Official Notice
	The applicant argues that “’a capacity of the host memory is greater than a capacity of a buffer memory included in the storage device’ is not a fact of notorious character, nor is it a fact that is unquestionably demonstrable.” The examiner agrees.  However, although a subtle difference, the official notice was taken with respect to the commonly and traditionally smaller than the memory space of a host” and there is a substantive conceptual difference in stating “a is greater than b” instead of “a is commonly and traditionally greater than b.”  Further, to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (MPEP 2144.03 C).  Since the official notice taken in the previous office action has not been adequately traversed, the examiner will consider the subject matter of the official notice to be considered admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137